DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 2 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 2-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
►	Recorded Prior Art fails to disclose or suggest combination structure of substrate processing apparatus as characteristics recited in base claim 2 comprising a resistance value varying mechanism configured to vary an electrical resistance of the holder in contact with the substrate, wherein the holder comprises a first holder having a low electrical resistance and a second holder having a high electrical resistance, and the resistance value varying mechanism varies the electrical resistance of the holder in contact with the substrate by switching the holder, which holds the substrate, between the first holder and the second holder.
►	Recorded Prior Art fails to disclose or suggest combination structure of substrate processing apparatus as characteristics recited in base claim 3 comprising a resistance value varying mechanism configured to vary an electrical resistance of the holder in contact with the substrate, wherein the holder comprises multiple holding surfaces having different contact areas with respect to the substrate, and the resistance value varying mechanism varies the electrical resistance of the holder in contact with the substrate by varying the contact areas between the holder and the substrate.
►	Recorded Prior Art fails to disclose or suggest combination structure of substrate processing apparatus as characteristics recited in base claim 4 comprising a resistance value varying mechanism configured to vary an electrical resistance of the holder in contact with the substrate, wherein the holder includes multiple holders, and the resistance value varying mechanism varies the electrical resistance of the holder in contact with the substrate by changing a number of the multiple holders which come into contact with the substrate.
►	Recorded Prior Art fails to disclose or suggest combination process steps of substrate processing method as characteristics recited in base claim 7 comprising varying an electrical resistance of the holder in contact with the substrate during the processing via a resistance value varying mechanism by switching the holder, which holds the substrate, between the first holder and the second holder.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819